DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland21244-1850

CMCS Informational Bulletin
DATE:

November 23, 2021

FROM:

Daniel Tsai, Deputy Administrator and Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Updates to Intake Process for State Submissions to CMS

This CMCS Informational Bulletin provides direction to state Medicaid and Children’s Health
Insurance Program (CHIP) agencies on a new process for certain key state submissions to the Centers
for Medicare & Medicaid Services (CMS). These actions include certain Medicaid state plan
amendments (SPAs), CHIP SPAs, 1915(b) waiver actions, and Appendix K 1915(c) waiver
amendments that are not already submitted through an electronic platform. Effective February 1,
2022, state officials are asked to adjust their processes for submitting these actions in accordance with
this Bulletin to ensure that they are received and processed timely by CMCS.
Background
Over the last several years, CMS undertook several steps to review and improve the SPA and
1915 waiver review process, including decreasing processing times. To inform the process
improvement efforts, CMS analyzed various SPA and waiver processing metrics, conducted an
intensive review of the current SPA standard operating procedures, and consulted with key
stakeholders including the National Association of Medicaid Directors (NAMD), state Medicaid
agency staff, and several National Associations involved in the administration of 1915 waivers.
Based on these steps, CMCS implemented a series of operational improvements that have led to
increased efficiency and a significant reduction in processing times. The changes included:
•
•
•
•

•

Early SPA and waiver review, including a call with the state within 15 days of each
submission to review the intent of the submission and any critical timelines;
SPA and 1915 waiver toolkits posted on Medicaid.gov that include a package of tools
available to states to help develop complete SPA and section 1915 waiver submissions,
including preprints, templates, checklists and other guidance;
A strategy to partner with states to reduce the backlog of SPAs pending a response to a
Request for Additional Information (RAI);
Updates to the CMS SPA and 1915 waiver processing Standard Operating Procedures
(SOPs) to create three potential paths that a SPA or waiver can follow (expedited,
escalation, and standard review) to ensure that each action is processed as efficiently as
possible; and
Three specific updates to the 1915(c) waiver processing SOPs to increase efficiency of
their review.

The collective changes are described in two CMCS Informational Bulletins released in
November of 2017 and August of 2018.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 2 – CMCS Informational Bulletin

Since CMS began this initiative, the processing times for Medicaid SPAs and 1915 waiver
actions have steadily improved each calendar year, reflecting a continuing decline in median
total processing times, and a corresponding increase in the percentage of actions approved on the
first 90-day clock (review period) for both SPA and waiver business lines. For example:
•
•

As compared to 2016, median total processing times in 2019 for Medicaid SPAs
decreased by 18% from 82 days to 67 days.
During the same timeframe, median total processing times for 1915(c) waiver
amendments decreased by 18% from 78 to 49 days. 1915(c) waiver renewal times
decreased by 41% and 1915(b) waiver action times decreased by 14%.

However, CMCS continues to explore additional improvements to our business processes to
increase the efficiency, effectiveness, and quality of SPA and 1915 waiver reviews.
To that end, CMS is announcing an update in the submission process for certain Medicaid SPAs,
1915(b) and 1915(c) waiver actions, certain CHIP SPAs, and all managed care-related actions. With
this letter, CMS is announcing that, effective February 1, 2022, we will be ending the use of regionally
based mailboxes for submission of these actions, and instead, states will be required to submit all
Medicaid and CHIP SPA and 1915(b) and 1915(c) waiver actions that are not submitted through one
of CMS’ electronic systems, to a single web-based portal. In addition, states will submit Medicaid
and CHIP managed care contract actions to a dedicated mailbox, and follow separate mailbox
instructions for rate certifications and state directed payment preprints. These changes will enable
CMS to more quickly process these state submissions, and is part of CMS’ continuing commitment to
streamline the SPA, 1915(b) and 1915(c) waiver, and managed care contract and preprint submission
and adjudication processes.
Updated Submission Process for Certain Medicaid SPAs, 1915 (b) and (c) Waiver Actions, and
certain CHIP SPAs
State Medicaid agencies are currently required to submit certain paper-based Medicaid SPAs, 1915(b)
waiver actions, Appendix K 1915(c) waiver amendments, state responses to request for additional
information (RAIs) for these corresponding actions, and state requests for temporary extensions to
their 1915(b) and (c) waivers, to one of ten regional office SPA mailboxes. Starting on February 1,
2022, CMS is modifying the state transmittal process for these submissions. In order to be processed,
States will need to submit these state actions (described in more detail below and in Appendix A) to
the new centralized portal at http://onemac.cms.gov/. The ten regional office SPA mailboxes will no
longer accept state action items.
States are currently required to submit paper-based CHIP SPAs to a CHIP SPA mailbox. Starting on
February 1, 2022, CMS is modifying the state transmittal process for these submissions. States will be
required to submit these state actions (described in more detail below and in Appendix A) to the new
centralized portal at http://onemac.cms.gov/. The CHIP SPA mailbox will no longer accept state
action items.

Page 3 – CMCS Informational Bulletin
The OneMAC Portal was developed by CMS in close consultation with a team of states who
provided integral feedback during the design and testing process. It is available at
http://onemac.cms.gov/is a web-based platform that allows states to submit certain official SPA and
Waiver actions to CMS. The actions will not be created in the OneMAC portal; rather, the submission
documents will be created in advance (as states do today) and states will upload those documents into
the portal and input basic information about the submission. The new portal will replace the current
10 submission email boxes:
•
•
•

Creating one submission process for all states to use for the designated submission types
described below, eliminating state confusions about the submission procedures;
Allowing all related attachments to be submitted in one submission through the portal,
eliminating multiple emails, and
Eliminating failed submissions based on e-mail attachment sizes.

CMS anticipates that this will reduce burden on states and CMS, thereby leading to more efficient and
timely processing of all submissions. Appendix B provides additional information on the fields states
will need to complete for each submission, as well as, instructions on how to enter and upload
information to the portal.
This change does not apply to electronic Medicaid SPAs, CHIP SPAs and waiver submissions
processed in the following systems: Medicaid and CHIP Program Portal (MACPro), Medicaid Model
Data Lab (MMDL), and the Waiver Management System (WMS). States will continue to submit
these actions electronically through the appropriate system.
Effective February 1, 2022, states should submit the following paper-based actions to the new
centralized OneMAC portal at http://onemac.cms.gov/:
•
•
•
•
•
•
•
•

Amendments to your Medicaid state plans (not submitted through MACPro or MMDL);
Official state responses to formal RAIs for Medicaid SPAs submitted through the new portal
(not submitted through MACPro),
Section 1915(b) waiver submissions and all associated attachments (not submitted through
WMS),
Section 1915(c) Appendix K amendments (which cannot be submitted through WMS);
Official state responses to formal RAIs for Section 1915(b) waiver actions (in addition to
submitting waiver changes in WMS, if applicable);
State requests for temporary extensions for section 1915(b) and 1915(c) waivers;
Amendments to your CHIP state plans (not submitted through MMDL); and
Official state responses to formal RAIs for CHIP SPAs submitted through the new portal.

CMS reminds states that the regulations at 42 C.F.R. § 430.12 describe the requirements for
submitting Medicaid SPAs. As part of the submission through the portal, states need to include a
completed Transmittal and Notice of Approval of State Plan Material (CMS 179) form and a cover
letter to the CMCS. The regulations at 42 C.F.R. §§ 430.25, 431.55 and 441.301 describe the
requirements for submitting section 1915(b) and 1915(c) waivers. The regulations at 42 C.F.R. §§
457.60 and 457.65 describe the requirements for submitting CHIP SPAs. As part of the CHIP
submission through the portal, states should include a copy of the current state plan, a redline version

Page 4 – CMCS Informational Bulletin
and a clean version of the proposed changes to the existing state plan pages being amended, and a
cover letter to CMCS. The state can include budget documents, public notice or tribal consultation, if
applicable, and any other documents that will assist in the review of the CHIP SPA.
When submitting a SPA or section 1915 waiver action to http://onemac.cms.gov/, a state’s submittal
will be considered an official state submission. As a result, the state will receive an electronic
confirmation that the formal action was received along with information about the 90th day. As of
February 1, 2022, the formal actions listed above will only be considered received by CMS if they
have been submitted via http://onemac.cms.gov/ and the state has received an electronic
receipt. If a state has not received such a notification for a SPA or waiver submissions, the state
should contact its state lead or project officer or the CMS lead for home and community-based
services or managed care.
Please see Appendix B, with additional information regarding the new CMS portal for state
submissions including access, instructions and Help Desk support.
Updated Submission Process for Managed Care Actions:
Similar to the SPA and waiver submission process, states currently submit all actions related to
Medicaid and CHIP managed care as well as PACE programs to their respective regional office
managed care resource mailbox. To enhance our ability to more quickly process these actions CMCS
is also updating the submission process for these actions. These changes are described below.
Managed Care Contracts & Rates and PACE Rates
Starting February 1, 2022, states are expected to submit the following types of managed care and
PACE submissions to one centralized mailbox at MCOGDMCOActions@cms.hhs.gov:
•
•
•
•
•

All state contract actions with external quality review organizations;
All state contract actions with enrollment brokers;
All submissions for proposed Medicaid capitation rates for PACE organizations;
All state contract actions with Medicaid managed care plans, including contract actions
incorporating Medicaid risk-based capitation rates (and associated rate certifications); and
All state contract actions with CHIP managed care entities.

Additionally, states should continue to submit all state contract actions with Medicaid managed care
plans, including associated rate certifications, to the MMCratesetting@cms.hhs.gov mailbox to ensure
timely review of Medicaid managed care rate development.
Preprints for State Directed Payments
The managed care regulations at 42 C.F.R. § 438.6(c) provide states the ability, under certain
conditions, to implement payment arrangements that direct the plan’s expenditures under Medicaid
managed care contracts. These state directed payment initiatives require CMS approval of an
associated preprint. Similar to the above processes, under our previous organizational structure, there
were ten regional office mailboxes for state submission of these state directed payment preprints.

Page 5 – CMCS Informational Bulletin

Starting February 1, 2022, states should submit the following materials associated with state direct
payments to one centralized mailbox at statedirectedpayment@cms.hhs.gov.
•
•
•

All preprints for Medicaid state directed payment arrangements;
All state responses to CMS questions associated with state directed payment preprints; and
All state requests for technical assistance on state directed payments.

For your reference, we have included a chart in the attachment to this letter that will help your staff
clearly identify the correct method or mailbox to use for state submissions, effective February 1, 2022.
These updated transmittal procedures are intended to increase the effectiveness and efficiency of the
Medicaid and CHIP programs, and to simplify and centralize the submission process. If you have any
questions about these changes, please contact the appropriate CMCS MCOG state lead.
Closing
CMS is committed to continuing to improve the efficiency and timeliness of Medicaid SPAs, 1915
Waivers, CHIP SPAs, managed care contracts and rates, and state directed payment submission and
review processes. To do so, the agency is updating the submission process for certain Medicaid
SPAs, 1915(b) and 1915(c) waivers, CHIP SPAs, and all managed care-related actions. CMS looks
forward to working with States to implement the new procedures.
If you have any questions or need additional information, please contact Adrienne Delozier, Senior
Technical Advisor, Disabled and Elderly Health Programs Group, Adrienne.Delozier@cms.hhs.gov
and Kaitlin Devine, Director, Division of Information Systems, Kaitlin.Devine@cms.hhs.gov.

Page 6 – CMCS Informational Bulletin
Appendix A: Submission of State SPA, 1915(c) Waiver and Managed Care-related Actions
Please use the procedures described below for the following state submissions:
Submission Type
System of Entry
Location
Medicaid SPAs and State Responses to RAIs related to:
• Eligibility
• Enrollment
MACPro
https://macpro.cms.gov/
• Administration
• Health Homes
SPAs related to:
https://wms• Medicaid Alternative Benefits Plans (ABP)
MMDL
mmdl.cms.gov/MMDL/faces/portal.j
• Medicaid Premiums and Cost Sharing
sp
• CHIP Eligibility
Waiver Actions (new, renew, amend)
• 1915(c) actions (except Appendix K Submissions)
https://wms• State Responses to RAIs for 1915(c) waiver actions (resubmit revised waiver
WMS
mmdl.cms.gov/WMS/faces/portal.js
application)
p
• 1915(b) actions and all associated attachments – WMS is optional. Paper based
1915(b) waiver action should go to the Web Portal.
All other paper-based Medicaid SPA and 1915 Waiver Related Submissions:
• All Medicaid SPAs not submitted through MACPro or MMDL
• State responses to RAIs for:
• Medicaid SPAs (not submitted through MACPro)
• 1915 (b) waivers actions (in addition to submitting waiver changes Web Portal (New) https://onemac.cms.gov/
in WMS, if applicable)
• Non-WMS submitted 1915(b) waiver actions and all associated attachments
• 1915(c) Appendix K amendment submissions
• State requests for temporary extensions of 1915(b) and 1915(c) waivers
SPAs and State Responses to RAIs related to:
Web Portal (New) https://onemac.cms.gov/
• CHIP State Plan

Page 7 – CMCS Informational Bulletin
Submission Type
Managed Care and PACE Contract and Rate actions:
• Medicaid and CHIP Contracts and Rates
• PACE Rates
• External Quality Review Organization (EQRO) Contracts
• Enrollment Broker Contracts

Managed Care 438.6(c) State Directed Payment Pre-prints

System of Entry

Managed Care
Mailbox (New)

Location
All:
MCOGDMCOActions@cms.hhs.go
v
Medicaid Contracts/Rates: Also send
to MMCratesetting@cms.hhs.gov

State Directed
Payment Mailbox statedirectedpayment@cms.hhs.gov
(New)

Page 8 – CMCS Informational Bulletin
Appendix B
The SPA and Waiver Submission Portal (http://onemac.cms.gov/) replaces email submissions to the regional email mailboxes with a
single, intuitive web portal.
How to access and submit in the portal:
(screenshots below)
1. Sign in using your OneMAC (IDM) account**
2. Select your submission type
3. Attach your submission documents
4. Click submit
Once you submit, you will receive an email confirming your submission was successful.
**If you do not have a OneMAC (IDM) account, please email OneMAC_HelpDesk@cms.hhs.gov and we will assist you in creating a
new account to use the portal.
We want to build the best possible product that fosters the most efficient collaboration between your state and CMS. The MACPro
Help Desk will be available to support you through this process and can be reached via email: OneMAC_HelpDesk@cms.hhs.gov or
via telephone: (833) 228-2540. Additionally, we will have informational sessions to provide a demo of a portal submission, and to
answer any questions you may have. You may also see answers to frequently asked questions on the FAQ page:
https://onemac.cms.gov/FAQ .

Page 9 – CMCS Informational Bulletin

Page 10 – CMCS Informational Bulletin

Page 11 – CMCS Informational Bulletin

Page 12 – CMCS Informational Bulletin

Page 13 – CMCS Informational Bulletin

Page 14 – CMCS Informational Bulletin

Page 15 – CMCS Informational Bulletin

